0050 .S
Order issued November ~0,2012




                                            In The


                         fth Bi trict of Sexaz at Balla
                                     No. 05-12-00836-CV


                                JOHN REEDER, Appellant



                  BILLIE BREWER CURRY, INDIVIDUALLY AND
           AS SUCCESSOR TO W.C. BREWER, DECEASED, ET AL., Appellees


                                          ORDER

        We GRANT appellant’s November 15, 2012 unopposed motion to file an amended brief. We

ORDER the amended brief tendered to this Court by appellant on November 15, 2012 filed as of the

date of this order.